DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 24-28 and 32-43.

Applicants' arguments, filed 06/15/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 24 is objected to because of the following informalities: “not” should be recited after “does” in the last line.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 24-28, 32-39 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 2011/0233145, Sep. 29, 2011) in view of Buchan (US 4,192,763, Mar. 11, 1980) and Pickens et al. (US 2006/0091356, May 4, 2006).
Mullins et al. disclose water treatment composition comprising 35-95 wt. % calcium hypochlorite, 1 to 50 wt. % magnesium sulfate or a hydrate thereof, 0.1 to 10 wt. % lime, and 0.1 to 55 wt. % a water soluble zinc salt or a hydrate thereof (i.e. additive) (abstract). The composition is stable with long shelf life (¶ [0018]). The lime is preferably Ca(OH)2 and an amount of 0.1 to 10 wt. % lime is preferable (¶ [0025]). Suitable calcium hypochlorite includes hydrated forms of calcium hypochlorite containing at least about 55% by weight of Ca(OCl2) and having a water content of from about 4 to about 15 wt. % (¶ [0022]). Suitable hydrates of magnesium sulfate include magnesium sulfate heptahydrate (¶ [0024]). The composition may be in granular form or compacted into tablets, pellets, or other solid forms (¶ [0018]). Any shape or size tablet may be used (¶ [0029]). The tableted composition have an average dissolving rate of less than about 150 grams/day. In other words, a 300 gram tablet will take at least 2 days to dissolve completely in a standing (non-flowing) body of water. Preferably, the average dissolving rate is less than 100 grams per day for the tablets of the present invention (¶ [0030]). The tablet may be 250-300 grams (¶ [0031]). 
Mullins et al. differ from the instant claims insofar as not disclosing between 13% and 20% lime. 
	However, Buchan discloses wherein as the proportion by weight of chloride of lime is increased, the rate of dissolution of a chlorine tablet in water decreases (col. 1, lines 20-23).
	Pickens et al. disclose a calcium hypochlorite composition (abstract). The calcium hypochlorite composition may comprise 10 to 25 weight percent inorganic inert diluent materials. Suitable inorganic inert diluent materials include calcium hydroxide (¶ [0030]). 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have optimized the amount of lime in the tablet of Mullins et al. through routine optimization to the claimed amount in order to achieve a specific desired dissolving rate of the tablet since the amount of lime affects the dissolution rate of the tablet as taught by Buchan and Mullins et al. disclose wherein the dissolving rate of the tablet may be less than about 150 grams/day. One of ordinary skill in the art would have known that the amount of lime may be optimized to be higher since Mullins et al. disclose wherein the amount of 0.1 to 10 wt. % lime is preferable and not required and Pickens et al. disclose wherein calcium hydroxide (i.e. lime) may be present in a calcium hypochlorite composition in an amount of 10 to 25 weight percent. 
In regards to instant claim 26 reciting wherein the calcium hypochlorite contains hydrated water between 16% and 25%, Mullins et al. disclose hydrated forms of calcium hypochlorite having a water content of from about 4 to about 15 wt. %. An amount of about 15% reasonably includes 16%. Also, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Since about 15% is close to 16%, one of ordinary skill in the art would have reasonably expected them to have the same properties. 
In regards to instant claims 36 and 37 reciting having a dissolution rate such that the shaped articles dissolves in a range of 3 to 14 days and 3-7 days, respectively, Mullins et al. wherein an average dissolving rate of less than 100 grams per day is preferable and wherein the tablet may be 300 grams. As such, it would have been obvious to one of ordinary skill in the art that the tablet of Mullins et al. may dissolve in at least 3 days. 
In regards to instant claims 24 reciting wherein the shaped article does not become soft, form cracks or fissures, or break apart during use, the instant specification discloses in paragraph [0027] that when a shaped article cracks, the surface area of the shaped article will increase, thereby causing the shaped article to dissolve in a faster rate. Therefore, since the tablet of Mullins et al. may dissolve in at least 3 days as discussed above, it would have been obvious to one of ordinary skill in the art that the tablet of Mullins et al. does not crack during use. 

Response to Arguments
Applicant argues that Mullins teaches away from going higher than in the preferred embodiments (pg. 2, para. [0025]). 
The Examiner disagrees and does not find Applicant’s argument to be persuasive. Mullins disclosing in paragraph [0025] wherein 0.1 to 10 wt. % lime is preferred is not a teaching away from going higher since Mullins does not disclose wherein going higher would negatively affect the composition. As discussed in the rejection, it would have been obvious to one of ordinary skill in the art to have a higher amount of lime from the teachings of Buchman and Pickens. As such, Applicant’s argument is unpersuasive. 

Applicant argues that nowhere does Mullins teach or suggest an amount of lime in the composition greater than 10%. 
The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, Buchman and Pickens provide motivation to have greater than 10% lime. 

Applicant argues that if one of ordinary skill in the art would modify Mullins using the teachings of Buchan, they would experiment with chloride of lime.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. It would have been obvious to one of ordinary skill in the art that the dissolution rate is primarily due to the calcium hydroxide (i.e. lime) in chloride of lime. Buchan discloses wherein chloride of lime comprises calcium hypochlorite, calcium hydroxide (i.e. lime), and calcium chloride. The presence of calcium hypochlorite does not appear to affect dissolution rate since Table 1 of Buchan shows wherein Tablet No. 1 comprising a higher amount of calcium hypochlorite than Tablet No. 2 does not have a higher dissolution time compared to Tablet No. 2. Also, calcium chloride is highly soluble in water. Therefore, it would have been obvious to one of ordinary skill in the art that calcium hydroxide (i.e. lime) in chloride of lime is primarily responsible for the dissolution rate of the tablet and one of ordinary skill in the art would have been motivated to modify the amount of lime in Mullins instead of using chloride of lime. As such, Applicant’s argument is unpersuasive.

	Applicant argues that it has been discovered that a calcium hypochlorite shaped article could favorably comprise both lime in amount greater than 13% and magnesium sulfate and still maintain structural integrity, stability, and a favorable dissolution rate. 
The Examiner does not find Applicant’s argument to be persuasive. Mere conclusory statements in the specification, unsupported by objective evidence, are entitled to little weight when the PTO questions the efficacy of those statements. In re Greenfield, 571 F.2d 1185, 1188, 197 U.S.P.Q. 227 (C.C.P.A. 1978). Accordingly, since Applicant has not provided objective evidence supporting their conclusory statement of unexpected results, Applicant’s argument is unpersuasive. 

Applicant argues that Pickens provides a laundry list of inert, pH neutral inorganic anhydrous solid diluent materials that can be added to the admixture, but there is no motivation to select calcium hydroxide from the laundry list with the expectation that adding it to the calcium hypochlorite would improve the dissolution profile of the formulation of Mullins.
The Examiner does not find Applicant’s argument to be persuasive. The rejection does not state wherein one of ordinary skill in the art would have added the calcium hydroxide of Pickens into the composition of Mullins. The composition of Mullins already comprises calcium hydroxide since it comprises lime. Pickens was used to provide motivation that a calcium hydrochlorite composition may comprise higher amounts of lime than what is disclosed by Mullins. Also, there is a reasonable expectation that higher amounts of calcium hydroxide would improve the dissolution profile of Mullins as taught by Buchan and discussed above. As such, Applicant’s argument is unpersuasive. 

Applicant argues that based on the teachings of Pickens, one of ordinary skill in the art would experiment with adding metaboric acid to the formulations disclosed in Mullins and not an optional additive. 
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the rejection does not state wherein one of ordinary skill in the art would have added any component of Pickens into the composition of Mullins. Therefore, Applicant’s argument is unpersuasive.

2.	Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 2011/0233145, Sep. 29, 2011) in view of Buchan (US 4,192,763, Mar. 11, 1980), Pickens et al. (US 2006/0091356, May 4, 2006), and further in view of Rumberger et al. (US 2012/0258156, Oct. 11, 2012).
	The teachings of Mullins et al., Buchan, and Pickens et al. are discussed above. Mullins et al., Buchan, and Pickens et al. do not disclose wherein the composition is puck-shape.
	However, Rumberger et al. disclose a shaped composition for use in delivering a substantially uniform concentration of a functional agent (e.g., an antimicrobial sanitizing agent) to a flowing stream of water (abstract). Calcium hypochlorite is preferred as antimicrobial food-safe sanitizing agents (¶ [0145]). The shaped composition may have diameter greater than the height so as to provide a relatively a short, squat, puck-like configuration (¶ [0047]).
	Mullins et al. disclose wherein any shape or size tablet may be used. Accordingly, it would have been prima facie obvious to one of ordinary to have formulated the tablet of Mullins et al. to have a puck-like configuration since this is a known and effective shape for calcium hypochlorite compositions as taught by Rumberger et al. 

Response to Arguments
Applicant argues that since claim 40 is dependent upon claim 24 and claim 24 is believed to be in condition for allowance, the rejection should be withdrawn.
The Examiner submits that the rejection of claim 24 is not overcome; therefore, the rejection will not be withdrawn. 

3.	Claims 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 2011/0233145, Sep. 29, 2011) in view of Buchan (US 4,192,763, Mar. 11, 1980), Pickens et al. (US 2006/0091356, May 4, 2006), Rumberger et al. (US 2012/0258156, Oct. 11, 2012), and further in view of Iwanski (US 4,692,335, Sep. 8, 1987).
	The teachings of Mullins et al., Buchan, Pickens et al., and Rumberger et al. are discussed above. Mullins et al., Buchan, Pickens et al., and Rumberger et al. do not disclose wherein the composition has a diameter between 1 to 4 inches and a thickness between 1 and 2 inches.
	However, Iwanski discloses a solid article comprising a compressed mixture of granular calcium hypochlorite and a solid wax binder (abstract). In the case of a tablet, it is preferred that the diameter of such tablet be between about 3 inches and about 3.5 inches and be about 1 to 2 inches thick (col. 3, lines 45-51). 
Mullins et al. disclose wherein any shape or size tablet may be used. Accordingly, it would have been prima facie obvious to one of ordinary to have formulated the tablet of Mullins et al. to have a diameter of about 3 inches to about 3.5 inches and a thickness of about 1 to 2 inches since this is a known and effective size for calcium hypochlorite tablets as taught by Iwanski. 

Response to Arguments
Applicant argues that since claims 41 and 42 are dependent upon claim 24 and claim 24 is believed to be in condition for allowance, the rejection should be withdrawn.
The Examiner submits that the rejection of claim 24 is not overcome; therefore, the rejection will not be withdrawn. 

Conclusion
Claims 24-28 and 32-43 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612